department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c office_of_chief_counsel number info release date index number conex-140556-06 date ------------------------- ------------------------------ ------------------------------- dear -------------- senator conrad burns wrote to us on your behalf and asked us to respond to your question about why the law limits taxpayer’s deductions for medical_expenses and miscellaneous expenses to amounts above certain percentages of adjusted_gross_income agi medical_expense_deduction sec_213 of the internal_revenue_code allows deductions for medical_expenses when a taxpayer’s medical_expenses for a year exceed percent of the taxpayer’s agi for that year the deduction allowed is the amount by which the taxpayer’s medical_expenses exceed this percent floor the limitation on deductions for medical_expenses dates from the floor was originally percent the legislative_history states that the deduction will be a help to persons or families having to undergo unusual outlays for medical purposes in any year it is not intended to take care of the ordinary medical_expenses which on the average do not exceed percent of net_income congressional record statement of congressman hinshaw in the congress raised the floor for medical expense deductions to percent of agi as part of the tax_reform_act_of_1986 the legislative_history of the amendment affirms that congress intended the deduction to help individuals with large medical_expenses that absorb a substantial portion of a taxpayer’s income and substantially affect the taxpayer’s ability to pay taxes senate rept no pincite the congress wanted to reduce the number of tax returns claiming deductions for medical_expenses to eliminate the need for many taxpayers to keep records substantiating medical_expenses and to reduce the number of small deduction claims that the irs would have to examine senate rept no supra miscellaneous expense deduction also in congress enacted sec_67 of the internal_revenue_code that allows deductions for miscellaneous expenses when a taxpayer’s miscellaneous expenses for a year exceed percent of the taxpayer’s agi for that year the deduction allowed is the amount by which the taxpayer’s miscellaneous expenses exceed thi sec_2 percent floor under prior_law taxpayers who anticipated claiming itemized_deductions were required to keep extensive records for often small expenditures the congress wanted to reduce the number of returns claiming deductions for miscellaneous expenses to reduce the record-keeping burden on taxpayers and the examination burden on the irs the congress considered sec_67 to be a desirable simplification of the tax law h_r rept no again i hope this information is helpful if you have any questions please contact ------- ----------------------------- ------------------------- at ----- ------------- cc the honorable conrad burns ----------------------------- george j blaine deputy associate chief_counsel income_tax and accounting sincerely
